The plaintiffs’ contention that the jury verdict was inconsistent is unpreserved for appellate review (see Clements v Lindsey, 237 AD2d 557). In any event, the jury verdict finding that the defendant driver was negligent but that his negligence was not a proximate cause of the accident is consistent with the evidence elicited at trial (see Schaefer v Guddemi, 182 AD2d 808; Rubin v Pecoraro, 141 AD2d 525). In addition, the verdict was not against the weight of the evidence (see Nicastro v Park, 113 AD2d 129).
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J.P., H. Miller, Schmidt and Cozier, JJ., concur.